Exhibit 10.1
 


 
FIRST AMENDMENT
 
FIRST AMENDMENT, dated as of September 3, 2008 (this “Amendment”), to the
Amended and Restated Loan and Security Agreement, dated as of May 25, 2007 (the
“Loan Agreement”), among Del Global Technologies Corp. (“Del Global”), RFI
Corporation and Del Medical Imaging Corp. (collectively, the “Borrowers”) and
Capital One Leveraged Finance Corp., formerly known as North Fork Business
Capital Corp. (the “Lender”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers and the Lender are parties to the Loan Agreement, under
which the Lender has agreed to make, and has made, Loans and other extensions of
credit and accommodations to the Borrowers on the terms and subject to the
conditions set forth therein; and
 
WHEREAS, the Borrowers have requested that the Lender agree, and the Lender has
agreed, to amend the Loan Agreement to increase the amount of Letters of Credit
available to be issued for the account of the Borrowers, upon the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, the Borrowers and the Lender agree as follows:
 
SECTION 1.       Amendment to the Loan Agreement.  Effective as of the date
hereof, Section 2.10 of the Loan Agreement is amended by deleting “Two Million
Dollars ($2,000,000)” and substituting Three Million Five Hundred Thousand
Dollars ($3,500,000) therefor.
 
SECTION 2.       Conditions of Effectiveness.  This Amendment shall become
effective when, and only when, the Lender shall have received (a) counterparts
of this Amendment, duly executed by the Borrowers, and (b) payment of the costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the Lender in connection with this Amendment.
 
SECTION 3.       Representations and Warranties of the Borrowers.  Each Borrower
represents and warrants as follows:
 
(a)     Such Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York or Delaware, as the case
may be, and is qualified to do business under the laws of such other
jurisdictions in which its failure to so qualify could have a Material Adverse
Effect.
 

--------------------------------------------------------------------------------


 
(b)     The execution, delivery and performance by such Borrower of this
Amendment (i) are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (A) such
Borrower’s Governing Documents, (B) any Requirement of Law or (C) any Material
Contract and (ii) will not result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Borrower.
 
(c)     No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by such Borrower of this Amendment.
 
(d)     This Amendment and the Loan Agreement as amended hereby constitute the
legal, valid and binding obligations of such Borrower enforceable against such
Borrower in accordance with their respective terms except as enforceability may
be limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity.
 
(e)     Except as specified in Schedule 6.1(r) to the Loan Agreement, there is
no pending or, to the best of such Borrower’s knowledge after due inquiry,
threatened litigation, contested claim, investigation, arbitration or
governmental proceeding by or against such Borrower before any court,
Governmental Authority or arbitrator which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or which purports
to affect the legality, validity or enforceability of this Amendment or the Loan
Agreement as amended hereby.
 
(f)      No Default has occurred and is continuing.
 
SECTION 4.        Reference to and Effect on the Loan Agreement.
 
(a)     On and after the date hereof, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” and words of like import, and
each reference in the other Loan Documents to the Loan Agreement shall mean and
be a reference to the Loan Agreement as amended hereby.
 
(b)     Except as specifically amended above, (i) the Loan Agreement and each
other Loan Document shall remain in full force and effect and are hereby
ratified and confirmed by each of the parties hereto and (ii) the Lender shall
not be deemed to have waived any rights or remedies it may have under the Loan
Agreement, any other Loan Document or applicable law.
 
(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or an amendment to
any right, power or remedy of the Lender under any of the Loan Documents, or
constitute a waiver of or an amendment to any provision of any of the Loan
Documents.
 
SECTION 5.       Costs and Expenses.  The Borrowers agree to pay, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Lender in connection
with the preparation, negotiation and execution of this Amendment (including,
without limitation, the reasonable fees and expenses of counsel to the Lender).
 
2

--------------------------------------------------------------------------------


 
SECTION 6.       Counterparts; Telecopied and other Electronic Signatures.  This
Amendment may be executed in counterparts and by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  This
Amendment may be executed and delivered by telecopier or other electronic
transmission with the same force and effect as if the same were a fully executed
and delivered original manual counterpart.
 
SECTION 7.       GOVERNING LAW.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF NEW YORK.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

DEL GLOBAL TECHNOLOGIES CORP.        
By:
/s/ Mark A. Zorko
 
Mark A. Zorko
 
Chief Financial Officer
   
RFI CORPORATION
By:
Mark A. Zorko
 
Mark A. Zorko
 
Chief Financial Officer
   
DEL MEDICAL IMAGING CORP.
By:
Mark A. Zorko
 
Mark A. Zorko
 
Chief Financial Officer
   
CAPITAL ONE LEVERAGED FINANCE CORP.,
formerly known as North Fork Business Capital Corp.
By:
/s/ Robert R. Wallace
 
Robert R. Wallace
 
Vice President



 
4